Exhibit 10.1

 

 

 [a1.jpg]

 

 

 

March 7, 2016

 

VIA ELECTRONIC MAIL

AND FACSIMILE

 

Hampshire Group, Limited

114 West 41st Street

New York, NY 10036

 

Re: Temporary Extension of Forbearance Termination Date/Maturity Date

 

Ladies and Gentlemen:

 

Reference is made to (i) that certain Credit Agreement, dated as of September
26, 2013 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Hampshire Group,
Limited, a Delaware corporation, Hampshire Brands, Inc., a Delaware corporation,
Hampshire International, LLC, a Delaware limited liability company and Scott
James, LLC, a Delaware limited liability company (collectively, the
“Borrowers”), Salus CLO 2012-1, LTD. (“Salus CLO”) and Salus Capital Partners,
LLC (collectively, the “Lenders”) and Salus Capital Partners, LLC, as
Administrative Agent and Collateral Agent for the Lenders (in such capacity, the
“Agent”), and (ii) that certain Forbearance Agreement and Fifth Amendment to
Credit Agreement, dated as of November 20, 2015 (the “Forbearance Agreement”),
by and among the Borrowers, Lenders and Agent. Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the Credit
Agreement or the Forbearance Agreement, as applicable.

 

The Borrowers have informed the Agent and Lenders that they have reached
agreement with Accord Capital on a senior credit facility (the “Senior Credit
Facility”) and also reached agreement with providers of junior capital on a
subordinated credit facility (the “Subordinated Credit Facility”, together with
the Senior Credit Facility, collectively, the “New Credit Facilities”). The
Borrowers hereby agree, upon Agent’s request, to permit the Agent to discuss the
status of the transactions contemplated by the New Credit Facilities with the
Accord Capital and/or the junior capital providers.

 

 
 

--------------------------------------------------------------------------------

 

  

Upon the closing of New Credit Facilities, the proceeds and fundings thereunder
will be used to pay off in full the Obligations under the Credit Agreement. The
Borrowers have informed the Agent and Lenders that they are in the process of
negotiating definitive loan documentation for the New Credit Facilities. In
order to afford time to finalize the definitive loan documentation under the New
Credit Facilities, the Agent and Lenders hereby agree to extend each of the
Forbearance Termination Date under the Forbearance Agreement and the Maturity
Date under the Credit Agreement from February 29, 2016 to April 4, 2016;
provided, however, if the Agent and Lenders are notified by any of the
Borrowers, Accord Capital or the providers of junior capital under the
Subordinated Credit Facility that the Senior Credit Facility and/or Subordinated
Credit Facility will not be completed by such lenders as currently contemplated
then, in Agent’s sole discretion, the Forbearance Termination Date and Maturity
Date shall be changed to the date of such notification. The Borrowers hereby
agree to notify Agent immediately (i) if any of the prospective lenders under
the Senior Credit Facility or Subordinated Credit Facility notify the Borrowers
that they do not intend to consummate the financings under the Senior Credit
Facility or Subordinated Credit Facility, or require any closing conditions not
customary for transactions of this type, or (ii) if the management of the
Borrowers determine that it is unlikely that the Senior Credit Facility or
Subordinated Credit Facility will not close and fund by April 4, 2016.

 

Except as expressly amended hereby, all terms and conditions of the Forbearance
Agreement and Credit Agreement, and any and all exhibits annexed thereto and all
other writings submitted by the Borrowers to the Agent and Lenders pursuant
thereto, shall remain unchanged and in full force and effect.

 

In consideration of the agreement of the Agent and Lenders hereunder, the
Borrowers hereby agree to pay to the Agent, for the ratable benefit of the
Lenders, an accommodation fee in the amount of $50,000, which fee is deemed
fully earned and due and payable as of the date of this Letter Agreement;
provided, however, that if the Obligations are paid in full on or before March
25, 2016 in accordance with the terms of a payoff letter provided by the Agent,
the Agent and Lenders hereby agree to credit $25,000 of such accommodation fee
towards the payoff amount of the Obligations.

 

The Borrowers hereby acknowledge and reaffirm their obligations under the Loan
Documents, in each case as amended, restated, supplemented or otherwise modified
prior to or as of the date hereof. The Borrowers hereby confirm the security
interests and liens granted by the Borrowers to the Agent, in and to the
Collateral in accordance with the Credit Agreement and other Loan Documents as
security for the Obligations.

 

 
2

--------------------------------------------------------------------------------

 

  

EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE, COUNTERCLAIM, OFFSET,
CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE
ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE
OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
THE AGENT OR LENDERS. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES AGENT, EACH LENDER, THEIR AGENTS, EMPLOYEES, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, ASSERTED OR UNASSERTED,
FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR
IN PART ON OR BEFORE THE DATE THIS LETTER AGREEMENT IS EXECUTED, WHICH SUCH
BORROWER MAY NOW OR HEREAFTER (WHETHER OR NOT PRESENTLY SUSPECTED, CONTEMPLATED
OR ANTICIPATED) HAS AGAINST AGENT, ANY LENDER, AND THEIR AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM THE CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS LETTER
AGREEMENT.

 

Kindly acknowledge your acknowledgment and agreement to the foregoing by signing
and returning a copy of this Letter Agreement to the attention of the
undersigned. Thank you.

 

 

[Signature Page Follows]

 

 
3

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

        SALUS CLO 2012-1, LTD.     as a Lender  

 

 

 

 

 

By:

Salus Capital Partners II, LLC,

 

  Its: Collateral Manager                  

 

By:

/s/ Kyle Shonak

 

 

 

Name: Kyle Shonak

 

 

 

Title: President

 

                  SALUS CAPITAL PARTNERS, LLC     as a Lender, Administrative
Agent     and Collateral Agent                     By: /s/ Kyle Shonak       
Name: Kyle Shonak       Title: President  

 

 

 
Letter Agreement Re:  Temporary Extension of Forbearance Termination Date

--------------------------------------------------------------------------------

 

 

Acknowledged and Agreed:   HAMPSHIRE GROUP, LIMITED as Lead Borrower  

By: /s/ William Drozdowski

Name: William Drozdowski

Title:  Interim CFO

  HAMPSHIRE BRANDS, INC. as a Borrower

 

By: /s/ William Drozdowski

Name: William Drozdowski

Title:  Interim CFO

 

HAMPSHIRE INTERNATIONAL, LLC as a Borrower  

By: /s/ William Drozdowski

Name: William Drozdowski

Title:  Interim CFO

 

SCOTT JAMES, LLC as a Borrower  

By: /s/ William Drozdowski

Name: William Drozdowski

Title:  Interim CFO

 

 

 

Letter Agreement Re:  Temporary Extension of Forbearance Termination Date